Woods, J.
Complaint in two paragraphs, the first to declare certain conveyances of real estate to be fraudulent, and the second to declare the same to be mortgages. The appellants, who were the defendants below, claim error in the overruling of their motions fora venire denovo and for a new trial.
The motion for a new venire was not made until after judgment had been entered. The motion itself specifies no objection to the verdict. The record fails to show that any defect was pointed out to the court at the hearing. The objection made here, namely, that certain special interrogatories were not properly answered, is not available, for two reasons: It was not pointed out before the discharge of .the jury, and the remedy is not by a motion for a venire de novo. West v. Cavins, 74 Ind. 265; Byram v. Galbraith, 75 Ind. 134; McClintock v. Theiss, 74 Ind. 200; Shaw v. Merchants National Bank, 60 Ind. 83.
We can not disturb the verdict for want of evidence. There is both direct and circumstantial evidence of the fraudulent intent charged in the first paragraph of the complaint.
Judgment affirmed, with costs.